Amendment No. 4 to Participation Agreement Franklin Templeton Variable Insurance Products Trust Franklin/Templeton Distributors, Inc. Protective Life Insurance Company First Variable Capital Services, Inc. Investment Distributors, Inc. Investors Brokerage Services, Inc. Franklin Templeton Variable Insurance Products Trust (the “Trust”), Franklin/Templeton Distributors, Inc. (the “Underwriter,” and together with the Trust, “we” or “us”), Protective Life Insurance Company (“you”), First Variable Capital Services, Inc. and Investment Distributors, Inc., your distributors, on your behalf and on behalf of certain Accounts, have previously entered into a Participation Agreement dated January 1, 2004 and subsequently amended May 1, 2006, September 29, 2006 and May 1, 2007 (the “Agreement”).The parties now desire to amend the Agreement by this amendment (the “Amendment”). Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect.Unless otherwise indicated, the terms defined in the Agreement shall have the same meaning in this Amendment. A M E N D M E N T For good and valuable consideration, the receipt of which is hereby acknowledged, the parties agree to amend the Agreement as follows: 1. Schedule D of the Agreement is deleted and replaced in its entirety with the Schedule D attached hereto. 2. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties has caused its duly authorized officers to execute this Amendment effective as of November 1, 2007. The Trust: Only on behalf of each Portfolio listed on Schedule C of the Agreement Franklin Templeton Variable Insurance Products Trust By: Name:Karen L. Skidmore Title:Vice President The Underwriter: Franklin/Templeton Distributors, Inc. By: Name:Thomas Regner Title:Senior Vice President The Company: Protective Life Insurance Company By: Name:Carolyn Johnson Title:Executive Vice President and Chief Operating Officer Distributors of the Company: First Variable Capital Services Inc. By: Name:Edwin V. Caldwell Title:President Investment Distributors, Inc. By: Name: Edwin V. Caldwell Title:President Investors Brokerage Services, Inc. By: Name: Carolyn King Title:President 2 Schedule D Contracts of the Company 1. Capital Estate Builder VUL 8890 2. Capital Solutions VUL 8980 3. Capital One Pay VL 8960 4. Capital Six VA 8860 5. Capital No Load VA 6. Capital Five VA 20224 7. VISTA 20045 8. Capital Retro Bonus 9000 9. Protective Variable Annuity Protective Advantage Protective Variable Annuity II Protective RewardsB2A Protective Access Protective Values Protective ValuesAccess Protective ValuesAdvantage Protective Premiere II Protective Preserver Protective Executive Protective Protector Protective FI Variable Annuity Protective RSG Advantage III Protective RSG Preferred Plus ProtectiveAccess XL Variable Annuity 3
